DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claims recite a method for processing data relationships on electronic media sites. The method as recited comprising mental processes that "can be performed in the human mind, or by a human using a pen and paper". Therefore, claims 1-17 & 21-23 are directed to an abstract idea.
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claim 1 can be performed using a pen and paper to process data relationships on electronic media sites. For at 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, 11, 13 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for limitation the content corresponding to at least one indicator (line 15) in the claim.

Regarding claim 3, there is insufficient antecedent basis for limitation the content relating to the second account in the claim.

Regarding claim 10, 
1.	Limitation the determined content identifier of the at least one submission references to multiple determined content identifiers. It is unclear which one is being referenced;
2.	Limitation the at least one indicator to the data relationship between the first and second accounts references to multiple indicators. It is unclear which one is being referenced;
the value of the at least one indicator references to value before and after updated. It is which one is being referenced.

Claims 11, 13 & 19 include features analogous to claims 1, 3 & 10. Claims 11, 13 & 19 are rejected for at least the reasons as noted with regard to claims 1, 3 & 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-15, 17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. [US 2015/0120721 A1], hereinafter referred to as KIM, in view of KENG et al. [US 2015/0120717 A1], hereinafter referred to as KENG.

Regarding claims 1 & 11, KIM teaches a computer-implemented system comprising a computerized device having a processor and a memory (KIM, ¶ 0056), wherein the processor is configured for processing data relationships on electronic media sites (KIM, ¶ 0056). The system and method as taught in KIM reads on claim 1 & 11 as shown below.

CLAIMS 1 & 11
A method for processing data relationships on electronic media sites, the method comprising the steps of: 


receiving a first data string having identification information corresponding to a first account on an electronic media site;  


receiving a second data string having content information corresponding to at least one submission on the electronic media site by the first account;  



determining a content identifier of the at least one submission by applying an analytical processing function to the second data string, 

correlating the determined content identifier of the at least one submission with a database of identified content to identify at least a portion of the content corresponding to at least one indicator of a data relationship between the first account and a second account on the electronic media site; 



determining a value of the at least one indicator to the data relationship between the first and second accounts, wherein the value of the at least one indicator is based on a product of: a content of the indicator, a context of the indicator, a frequency of the indicator, and a volume of the indicator;  
receiving a third data string having identification information corresponding to the second account; 



processing the first and third data strings to determine identities of the first and second accounts;  


assigning a relationship designation between the first and second accounts based on the determined value and the determined identities of the first and second accounts;  and 



receiving a fourth data string selected from a plurality of data strings according to a priority determined by a plurality of relationship designations between the second account and a plurality of other accounts including the first account, wherein the fourth data string has content information corresponding to at least one submission on the electronic media site by the first account. 


KIM et al.
A method for processing data relationships (KIM, Abstract & FIG. 1) on a social network platforms such as Facebook, Twitter… (KIM, ¶ 0005), the method comprising: 
a first user account ID, e.g., user A as shown in FIG. 7, corresponding to first account on a social network platform, wherein the first user account ID is received by the social network platform (KIM, ¶ 0055);  
a post corresponding to day n in the form of text string submitted to the social network platform, wherein the post corresponding to day n from the first account, e.g., account of 
a post ID, wherein the post ID of the submitted post is determined by applying an indexer process to the post (KIM, ¶¶ 0060 & 0101), 
index store 117 storing identified posts (KIM, ¶ 0101), wherein the post ID is correlated with index store 117 to identify the post (KIM, ¶ 0060), wherein the post corresponds to at least one relationship characteristic, e.g., “Follower”, “Reply” or “Re-Post”…, between the first account, e.g. account of user A, and a second account, e.g., account of user B, on social network platform (KIM, ¶¶ 0046 & 0071[Wingdings font/0xE0]0073); 
a weight of the at least one relationship characteristic (KIM, ¶¶ 0080[Wingdings font/0xE0]0082), wherein the weight is determined based on a product of a volume of the at least one relationship characteristic (KIM, ¶ 0082);  




the first and second user account IDs, e.g., users A & B as shown in FIG. 7, are processed to determine a pair of identities of the first and second accounts (KIM, ¶¶ 0070[Wingdings font/0xE0]0074 & 0079);  
a relationship between the first and second accounts, e.g., “Follower”, “Reply” or “Re-Post”…, wherein the relationship is determined based on the determined weight (KIM, ¶¶ 0080[Wingdings font/0xE0]0082) and the determined identities of the first and second accounts (KIM, ¶ 0080);  and 
a post corresponding to day n+1 in the form of text string submitted to the social network platform as shown in FIG. 7 (KIM, FIG. 7 & ¶¶ 0027 & 0029), wherein the post corresponding to day n+1 is received for calculating the weight corresponding a priority relationship, e.g., “Follower”, “Reply” 


KIM does not explicitly teach that the analytical processing function comprises at least one from the group consisting of: key word identification, proximity word identification, image feature detection, language modeling, and sound fingerprinting.
KENG teaches that the analytical processing function, e.g., the indexer process, comprises key word identification, e.g., the index process scans the posts to identify keywords (KENG, ¶¶ 0083, 0111 & 0330).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate KENG’s teaching of keyword identification into KIM in order to manage the index process.

Regarding claims 2 & 12, KIM further teaches that the second data string is at least one from the group consisting of: mentions, metadata tags, text content, image content, and audio content (KIM, FIG. 7 & 0027). 

Regarding claims 3 & 13, KIM further teaches that the value of the at least one indicator is proportional to an amount of the content relating to the second account (KIM, ¶ 0080).

Regarding claims 4 & 14, KIM further teaches that the data relationship between the first and second accounts is not previously known (KIM, ¶ 0080). 

Regarding claims 5 & 15, KIM further teaches that the relationship designation indicates a new relationship between the first and second accounts (KIM, ¶ 0080). 

Regarding claims 7 & 17, KIM further discloses the step of adding the content identifier to the database of identified content (KIM, ¶ 0101). 

Regarding claims 9 & 20, KIM further discloses that the electronic media site further comprises a virtual networking website or social media platform (KIM, ¶ 0005).

Regarding claims 10 & 19, KIM further discloses the recited limitations as shown below:
receiving a fifth data string having content information corresponding to at least one submission on the electronic media site by the second account to the first account;  


determining a content identifier of the at least one submission by applying an analytical processing function to the fifth data string,

correlating the determined content identifier of the at least one submission with a database of identified content to identify at least a portion of the content corresponding to at least one indicator of a data relationship between the first account and a second account on the electronic media site;  



determining an updated value of the at least one indicator to the data relationship between the first and second accounts, wherein the value of the at least one indicator is based on a product of: a content of the indicator, a context of the indicator, a frequency of the indicator, a recency of the indicator, and a volume of the indicator; and 
assigning an updated relationship designation between the first and second accounts based on the determined updated value and the determined identities of the first and second accounts.

a post ID, wherein the post ID of the submitted post is determined by applying an indexer process to the reply post (KIM, ¶¶ 0060 & 0101), 
index store 117 storing identified posts (KIM, ¶ 0101), wherein the post ID is correlated with index store 117 to identify the 
a weight of the at least one relationship characteristic (KIM, ¶¶ 0080[Wingdings font/0xE0]0082), wherein the weight is determined based on a product of a volume of the at least one relationship characteristic (KIM, ¶ 0082);



a relationship between the first and second accounts, e.g., “Follower”, “Reply” or “Re-Post”…, wherein the relationship is determined based on the determined weight (KIM, ¶¶ 0080[Wingdings font/0xE0]0082) and the determined identities of the first and second accounts (KIM, ¶ 0080).


KENG teaches that the analytical processing function, e.g., the indexer process, comprises key word identification, e.g., the index process scans the posts to identify keywords (KENG, ¶¶ 0083, 0111 & 0330).

Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. [US 2015/0120721 A1], hereinafter referred to as KIM, in view of KENG et al. [US 2015/0120717 A1], hereinafter referred to as KENG, and further in view of POSTREL [US 2014/0156372 A1].

Regarding claims 6 & 16, KIM further discloses the step of determining a type of the identified content (A topic of the post represented by post ID is determined (KIM, ¶ 0070).
KENG further teaches the step of matching at least a portion of the content identifier with at least one entry of the identified content (KENG, ¶¶ 0083, 0111 & 0330). 
KIM & KENG do not explicitly teach the step of determining a type of the content identifier.
POSTREL teaches the step of determining a type of the content identifier (A type of post is determined as shown in FIG. 3).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in POSTRELL into KIM and KENG in order to manage the index. 

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. [US 2015/0120721 A1], hereinafter referred to as KIM, in view of KENG et al. [US 2015/0120717 A1], hereinafter referred to as KENG, and further in view of SEHRER [US 9,020,965 B1].

  Regarding claims 8 & 18, KIM & KENG do not explicitly teach the steps of defining a threshold value for the determined value of the at least one indicator, wherein an indicator with a determined value above the threshold value is automatically assigned a relationship designation between the first and second accounts, and an indicator with a determined value below the threshold value is further analyzed.
SEHRER teaches a method for processing data relationships. SEHRER further discloses the step of defining a threshold value for the determined value of the at least one indicator, wherein an indicator with a determined value above the threshold value is automatically assigned a relationship designation between the first and second accounts, and an indicator with a determined value below the threshold value is further analyzed (SEHRER, Col. 15-Lines 3[Wingdings font/0xE0]56).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SEHRER into KIM & KENG in order to manage the relationship. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                           September 8, 2021